  Case 2:18-cv-11704-APP ECF No. 27 filed 09/11/20         PageID.212    Page 1 of 3




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

 SHEMIN REAL ESTATE, LLC,

               Plaintiff,                      Case No. 2:18-11704
                                               Magistrate Judge Anthony P. Patti
 v.

 HENKELS & MCCOY, INC.,

           Defendant.
_________________________/

      STATUS CONFERENCE ORDER AND REFERRAL TO MEDIATION

        Based upon the items discussed at today’s status conference, the deadlines

established in the initial scheduling order shall remain in place (ECF No. 16). The

parties having mutually approved retired U.S. Magistrate Judge Mona Majzoub to

serve as facilitative mediator, and pursuant to E.D. Mich. L.R. 16.4, it is

ORDERED that this matter is hereby referred to facilitative mediation before

Judge Majzoub, to take place on or before February 1, 2021, at the time and

location designated by Judge Majzoub after consultation with the parties.

        Judge Majzoub is granted the discretion to schedule additional sessions as

necessary to facilitate resolution of this dispute, provided the mediation is

completed by the date noted above. Judge Majzoub will alert the Court if more

time is needed for additional sessions. All parties or individuals with settlement

authority are required to attend the facilitative mediation sessions with their
  Case 2:18-cv-11704-APP ECF No. 27 filed 09/11/20        PageID.213    Page 2 of 3




respective counsel of record, and Judge Majzoub shall exercise her discretion as to

whether restrictions related to the current Covid-19 pandemic will allow for in-

person sessions or whether remote video participation should be permitted.

Corporate parties must be represented by an agent with authority to negotiate a

binding settlement, and Judge Majzoub has the discretion to require the attendance

of those individuals she believes are necessary for achieving a binding resolution.

      It is further ORDERED that the facilitative mediation shall be conducted in

the manner and method prescribed by E.D. Mich. L. R. 16.4. The parties may also

mutually elect to convert the facilitative mediation with Judge Majzoub into a

binding mediation or arbitration upon presentation of a stipulation to that effect.

      It is further ORDERED that pursuant to Fed. R. Evid. 408, all information

disclosed during the facilitative mediation session shall remain confidential and

shall not be disclosed to any other party or to this Court, without the consent of the

parties. Judge Majzoub shall not be called as a witness nor may Judge Majzoub’s

records be subpoenaed or used as evidence.

      It is further ORDERED that within ten (10) days of completion of the final

facilitative mediation session, Judge Majzoub will file a brief report with the Court

stating only who participated in the facilitative mediation session(s) and whether a

settlement was reached. Such post-facilitation report is not to contain any
  Case 2:18-cv-11704-APP ECF No. 27 filed 09/11/20         PageID.214     Page 3 of 3




additional information which may breach the principles of confidentiality and

privacy noted herein.

       It is further ORDERED that the parties shall pay to Judge Majzoub her

administrative fee and hourly rate, which shall be divided equally between the

parties.

       This referral is not a substitute for further proceedings in this Court and the

above-entitled case will proceed in this Court in the event settlement is not

reached.

   IT IS SO ORDERED.

Dated: September 11, 2020               ______________________
                                        Anthony P. Patti
                                        UNITED STATES MAGISTRATE JUDGE
